Exhibit 10.1




SECURED PROMISSORY NOTE
(REVOLVING)
 
$15,000,000.00
December 4, 2008

 
For Value Received, FSP PHOENIX TOWER LIMITED PARTNERSHIP, a Texas limited
partnership ("Maker"), hereby unconditionally promises to pay to the order of
FRANKLIN STREET PROPERTIES CORP., a Maryland corporation (the payee and each
successor holder of this Note being herein called the "Lender"), in lawful money
of the United States of America and in immediately available funds, the
principal sum of FIFTEEN MILLION DOLLARS AND 00/100 ($15,000,000.00), or, if
less, the aggregate unpaid principal amount of all Advances (defined below) (the
"Loan"), together with accrued and unpaid interest thereon, each due and payable
on the dates and in the manner set forth below.
 
1.           Advances; Borrowing Procedure; Termination Borrowing Conditions.
 
(a)           Advances.  From time to time prior to the Maturity Date (defined
below), and so long as no Event of Default (defined below) exists, the Lender
shall, subject to the terms and conditions hereof, make advances (the
"Advances") to the Maker, and the Maker may borrow, repay and reborrow funds
from the Lender hereunder, provided that the aggregate principal amount of all
Advances outstanding at any time shall in no event exceed $15,000,000.00. The
Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Advance and the date and amount of each principal payment
hereunder, provided, however, that any failure to so record any Advance or
payment shall not in any manner affect the obligation of the Maker to repay any
Advance in accordance with the terms hereof.
 
(b)           Borrowing Procedure.  To obtain an Advance, the Maker must (i)
notify Lender (which notice shall be irrevocable) by 2:00 p.m. Eastern Standard
Time not less than three (3) Business Days prior to the proposed date on which
the Advance is to be made by delivering to Lender a completed Advance Form in
the form attached hereto as Exhibit A, and (ii) pay Lender a fee (the "Advance
Fee") in an amount equal to 0.50% of the applicable Advance; provided, however,
that the Advance Fee may be funded from the proceeds of the applicable
Advance.  Each Advance shall be in the minimum amount of $25,000.00, and no more
than two (2) Advances shall be requested or made in any calendar month.  Lender
shall credit Advances to Maker’s deposit account as described on Exhibit B
hereto.  Lender may make Advances under this Note based on instructions from
Maker.  Maker shall indemnify Lender for any loss Lender suffers due to such
reliance.
 
(c)           Termination.  Lender’s obligation to make any Advance hereunder
shall terminate on the earlier of (i) the occurrence of an Event of Default,
(ii) November 30, 2011, or (iii) there has been, in Lender’s discretion, a
Material Adverse Change.  As used herein, a “Material Adverse Change” means: (a)
a material impairment in the perfection or priority of Lender’s liens, mortgages
and security interests pursuant to the Mortgage Documents (defined below), or in
the value of any assets intended to be secured thereby, or in the ability of the
Lender to enforce any of its rights and remedies under this Note or the Mortgage
Documents; (b) a material adverse change in the ownership, management, business,
operations, assets, properties or condition (financial or otherwise) of Maker;
or (c) a material impairment of the prospect of repayment of any portion of the
obligations hereunder or any of the Mortgage Documents or the ability of the
Maker to perform any obligations hereunder or thereunder.  Lender shall not be
required to make any Advances hereunder at any time that there is an uncured
default or Event of Default hereunder.
 

 
-1-

--------------------------------------------------------------------------------

 

(d)           Conditions Precedent to Initial Advance.  Lender’s obligation to
make the initial Advance hereunder is subject to the condition precedent that
Lender shall have received, in form and substance satisfactory to Lender, such
documents, and completion of such other matters, as Lender may reasonably deem
necessary or appropriate, including, without limitation, the following:
 
i.
timely receipt of an Advance Form in the form attached hereto as Exhibit A;
   
ii.
payment of the Advance Fee;
   
iii.
executed original of this Note;
   
iv.
a certificate of the general partner of Maker with respect to Maker’s
certificate of limited partnership and agreement of limited partnership, which
certificate shall also include evidence that FSP Phoenix Tower Corp., in its
capacity as the sole member of the general partner of Maker and in its capacity
as the sole limited partner of Maker, has authorized the execution, delivery and
performance of this Note, the Mortgage Documents, and all transactions related
thereto;
   
v.
executed originals of each Mortgage Document;
   
vi.
a Certificate of Good Standing/Legal Existence for Maker in the State of Texas,
a Certificate of Good Standing/Legal Existence for FSP Phoenix Tower LLC in the
State of Delaware and evidence that it is qualified to transact business in the
State of Texas, and a Certificate of Good Standing/Legal Existence for FSP
Phoenix Tower Corp. in the State of Delaware;
   
vii.
evidence that the applicable Mortgage Documents have been duly recorded; and
   
viii.
all other documents and legal matters in connection with the transactions
contemplated by this Note and the Mortgage Documents shall have been delivered,
executed, or recorded, and all other matters shall have been completed, all  in
form and substance satisfactory to Lender.

 
(e)           Conditions Precedent to all Advances.  Lender’s obligation to make
each Advance is subject to the following:
 
i.
timely receipt of an Advance Form in the form attached hereto as Exhibit A;
   
ii.
payment of the Advance Fee;
   
iii.
the representations and warranties in Section 7 shall be true on the date of the
Advance Form and on the effective date of each Advance, and no default or Event
of Default shall have occurred and be continuing, or result from the Advance.
Each Advance is Maker’s representation and warranty on that date that the
representations and warranties in Section 7 remain true in all respects, and
that no default or Event of Default shall have occurred and be continuing.  For
the avoidance of doubt, the Lender shall have no obligation to make any Advance
during any cure periods provided for in Section 9 hereof; and


 
 
-2-

--------------------------------------------------------------------------------

 

iv.
all other documents and legal matters in connection with the Advance and the
transactions contemplated by this Note and the Mortgage Documents shall have
been delivered, executed, or recorded, and all other matters shall have been
completed, all  in form and substance satisfactory to Lender.

 
(f)           Covenant to Deliver.  Maker agrees (not as a condition but as a
covenant) to deliver to Lender each item required to be delivered to Lender as a
condition to each Advance.  Maker expressly agrees that any Advance made prior
to the receipt by Lender of any such item shall not constitute a waiver by
Lender of Maker’s obligation to deliver such item, and any Advance in the
absence of a required item shall be in Lender’s sole discretion.
 
2.           Principal Repayment.  The outstanding principal amount of the Loan,
together with any accrued but unpaid interest, shall be due and payable on the
earlier to occur of (i) November 30, 2011 and (ii) the date on which an Event of
Default shall have occurred (such date first to occur being referred to herein
as the "Maturity Date").  This Note may be prepaid in whole or in part at any
time without premium or penalty.
 
3.           Interest Rate and Payments.  The Maker promises to pay interest
only on each Advance monthly in arrears, with the first such payment due and
payable on the first day of the first full calendar month following the date of
such Advance, and subsequent payments due and payable on the first day of each
calendar month thereafter, until all unpaid principal of the applicable Advance
is paid in full.  The Maker further promises to pay interest only on the
outstanding principal amount of each Advance from the date of such Advance until
payment in full of such Advance at a per annum interest rate equal to (i) from
the date hereof to the Maturity Date, at the LIBOR Rate (defined below), (ii)
from and after the Maturity Date, or during the continuance of an Event of
Default, at the rate set forth in clause (i) plus five percent (5.0%) (the
“Default Rate”), or (iii) if less than the rates applicable under both clauses
(i) and (ii), the maximum rate permissible by law.  As used herein, the “LIBOR
Rate” means the per annum rate of interest reported in the Wall Street Journal
(“WSJ”) as the “Latest”, “One month”, “London interbank offered rate, or Libor”
plus three hundred (300) basis points; provided, however, that if the LIBOR Rate
is no longer available, or is no longer published in the WSJ, Lender will choose
a new rate that is based upon comparable information and provide prompt notice
thereof to Maker.  Regardless of whether an Advance is actually made on the
first day of a calendar month, interest on each Advance shall accrue on the
unpaid principal balance of such Advance at the LIBOR Rate in effect on the
first day of the calendar month in which such Advance is made.  Thereafter, the
LIBOR Rate applicable to each Advance shall automatically change to the LIBOR
Rate in effect on the first day of each subsequent calendar month until the
applicable Advance is repaid in full.


4.           Place of Payment.  All amounts payable hereunder shall be payable
in immediately available funds at the office of the Lender, 401 Edgewater Place,
Suite 200, Wakefield, Massachusetts 01880, unless another place of payment shall
be specified in writing by the Lender.
 

 
-3-

--------------------------------------------------------------------------------

 

5.           Application of Payments.  Payment on this Note shall be applied
first to costs and expenses due hereunder, then to accrued interest, and
thereafter to the outstanding principal balance hereof.  Any principal repayment
or interest payment hereunder not paid when due, whether on the Maturity Date,
by acceleration or otherwise, shall bear interest at the rate set forth in
clause (ii) of Section 3 hereof (or, if such rate exceeds the maximum rate
permitted by law, then at such maximum rate permitted by law) until paid in
full.
 
6.           Secured Note.  This Note is the “Note” referred to in, and is
executed and delivered in connection with, that certain Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing dated as
of even date herewith between the Maker and the Lender (as the same may from
time to time be amended, modified or supplemented or restated, the "Mortgage"
and together with any other documents, instruments and agreements made in
connection therewith, the “Mortgage Documents”).  Additional rights of the
Lender are set forth in the Mortgage Documents. The full amount of this Note
(including, without limitation, all principal, interest and expenses) is secured
by the pursuant to the terms of the Mortgage Documents.
 
7.           Representations and Warranties.  The Maker represents and warrants
to the Lender that:
 
(a)           the Maker is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of formation and is duly qualified
and in good standing in every other jurisdiction where the nature of its
business or the location or ownership of its properties requires such
qualification;
 
(b)           the Maker has the full partnership power and authority to execute
and deliver this Note and the Mortgage Documents and to perform all of the
obligations hereunder and thereunder, and all necessary partnership action has
been taken to execute and deliver this Note and the Mortgage Documents, to make
the borrowings hereunder and to grant the mortgages and liens pursuant to the
Mortgage Documents;
 
(c)           this Note and each of the Mortgage Documents constitutes the
legal, valid, and binding obligations of the Maker, enforceable against the
Maker in accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization or similar laws generally affecting the enforcement
of the rights of creditors;
 
(d)           the execution, delivery and performance by the Maker of this Note
and the Mortgage Documents do not (i) violate any provisions of the Maker's
Certificate of Limited Partnership, Agreement of Limited Partnership or any
contract, agreement, law, regulation, order, decree or writ to which the Maker
or any of its properties are subject, or (ii) require the consent or approval of
any person, entity or authority, including, without limitation, any regulatory
authority or governmental body of the United States of America or any state
thereof or any political subdivision of any of the foregoing; and
 
(e)           No Material Adverse Change shall have occurred and be continuing
since the date of this Note.
 

 
-4-

--------------------------------------------------------------------------------

 

8.           Negative Covenants.  The Maker shall not do any of the following
without first obtaining the prior written consent of the Lender:
 
(a)           create, incur, assume, guaranty, become liable with respect to
(contingently or otherwise), or permit to be outstanding any indebtedness
(including, without limitation, any indebtedness evidenced by any notes,
instruments or agreements or in connection with any capitalized lease or any
contingent obligation) or in respect of any other financing arrangements, except
for the obligations under this Note and obligations incurred by the Maker in the
ordinary course of business;
 
(b)           create, permit or suffer to exist, and shall defend against and
take such other action as is necessary to remove, any mortgage, lien, deed of
trust, charge, pledge, security interest, license or other encumbrance on or in
the assets or property of the Maker, or in any portion thereof except (i) for
those pursuant to the Mortgage Documents, and (ii) as permitted pursuant to the
Mortgage Documents;
 
(c)           sell, lease, transfer or otherwise dispose of any assets or
property of the Maker, or attempt to or contract to do so except for (i) leases
(and amendments and modifications to leases) of real estate in the ordinary
course of business and (ii) other dispositions of property that do not exceed
$50,000.00 in any one transaction or an aggregate of $150,000.00 in any series
of transactions; and
 
(d)           dissolve or liquidate, or merge or consolidate with any other
entity, or acquire all or substantially all of the stock or assets of any other
entity.
 
9.           Default.  Each of the following events shall be an "Event of
Default" hereunder:
 
(a)           the Maker fails to pay any of the principal, interest or any other
amounts payable under this Note when and as the same becomes due and payable
including, without limitation, the Advance Fee.
 
(b)           the Maker files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, Makers, now or hereafter in effect, or seeks the
appointment of a custodian, receiver, trustee (or other similar official) of the
Maker or all or any substantial portion of the Maker's assets, or makes any
assignment for the benefit of creditors or takes any action in furtherance of
any of the foregoing, or fails to generally pay its debts as they become due.
 
(c)           an involuntary petition is filed, or any proceeding or case is
commenced, against the Maker (unless such proceeding or case is dismissed or
discharged within sixty (60) days of the filing or commencement thereof) under
any bankruptcy, reorganization, arrangement, insolvency, adjustment of debt,
liquidation or moratorium statute now or hereafter in effect, or a custodian,
receiver, trustee, assignee for the benefit of creditors (or other similar
official) is applied for, appointed for the Maker or to take possession, custody
or control of any property of the Maker, or an order for relief is entered
against the Maker in any of the foregoing.
 
(d)           the Maker shall fail in any material respect to perform any
covenant, condition or agreement under this Note or the Mortgage Documents.
 

 
-5-

--------------------------------------------------------------------------------

 

(e)           any representation or warranty made or deemed made by the Maker
under this Note shall have been false or misleading in any material respect when
made or deemed made.
 
(f)           the occurrence of a breach or default under any agreement,
instrument or document to which the Maker is a party or by which it is bound,
involving any obligation which singly or in the aggregate is more than $250,000
and is reasonably likely to result in a Material Adverse Change.
 
(g)           one or more judgments or other claims or awards involving an
aggregate amount of $250,000, or more, is entered against the Maker, and the
same is not released, discharged, bonded against, or stayed pending appeal
before the date which is thirty (30) days after the date of entry thereof, if
such judgments or other claims or awards are reasonably likely to result in a
Material Adverse Change.
 
(h)           a Material Adverse Change shall have occurred.
 
10.           Remedies.  Upon the occurrence and during the continuance of an
Event of Default hereunder:
 
(a)           all unpaid principal, accrued interest and other amounts owing
hereunder shall, at the option of the Lender, and, in the case of an Event of
Default pursuant to Section 9 (b) or (c) above, automatically, be immediately
due, payable and collectible by the Lender pursuant to applicable law;
 
(b)           any and all unpaid principal, interest or other amounts due under
this Note shall thereafter bear interest at the maximum rate set forth in
Section 3 hereof; and
 
(c)           the Lender may exercise any and all rights and remedies it may
have under this Note, the other Mortgage Documents, or under applicable law.
 
All rights and remedies shall be cumulative and not exclusive.  The failure of
the holder hereof to exercise all or any of its rights, remedies, powers or
privileges hereunder, under the Mortgage Documents or any other agreement or
applicable law in any instance shall not constitute a waiver thereof in that or
any other instance.
 
11.           Expenses.  The Maker agrees to and shall pay to the Lender on
demand, any and all expenses, including, without limitation, reasonable
attorney's fees and disbursements, incurred or paid by the Lender in connection
herewith, including, without limitation, such fees, costs and expenses incurred
for collection or enforcement of amounts outstanding hereunder, for protecting,
preserving or enforcing the Lender's rights or remedies (including fees, costs
and expenses relating to any proceedings with respect to the bankruptcy,
reorganization, insolvency, readjustment of debt, workout, dissolution or
liquidation of the Maker or any party to any agreement or instrument securing or
guaranteeing this Note).
 
12.           Waiver.  The Maker, for itself and its legal representatives,
successors and assigns, hereby expressly waives demand, protest, presentment,
notice of dishonor, notice of acceptance, and notice of protest, and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note and agrees that any extension, renewal or
postponement of the time of payment or any other indulgence to, or release of
any person now or hereafter obligated for the payment of this Note shall not
affect the Maker's liability hereunder.
 

 
-6-

--------------------------------------------------------------------------------

 

13.           Governing Law; Consent to Jurisdiction.  This Note is intended to
take effect as a sealed instrument and shall be governed by, and construed in
accordance with, the laws (and not the laws of conflict) of the Commonwealth of
Massachusetts.  The Maker hereby irrevocably submits to the jurisdiction of the
courts of the Commonwealth of Massachusetts and the United States District Court
for the Commonwealth of Massachusetts for the purpose of any suit, action or
other proceeding arising out of or relating to this Note or any mortgage
Document and the Maker hereby irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in any such court and
irrevocably waives any objection it may now or hereafter have as to the venue of
any such suit, action or proceeding brought in any such court or that such court
is an inconvenient forum.  Nothing herein shall limit the right of the Lender to
bring proceedings against the Maker in the courts of any other
jurisdiction.  Any judicial proceeding by the Maker against the Lender or any
affiliate of the Lender involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with this Note or any mortgage Document
shall be brought only in a court in the Commonwealth of Massachusetts.
 
14.           Successors and Assigns.  This Note and all obligations of the
Maker hereunder shall be binding upon the successors and assigns of the Maker,
and shall, together with the rights and remedies of the Lender hereunder, inure
to the benefit of the Lender, any future holder of this Note and their
respective successors and assigns, provided, however, the Maker may not transfer
or assign its rights or obligations hereunder without the express written
consent of the Lender, and any purported transfer or assignment by the Maker
without the Lender's written consent shall be null and void. The Lender may
assign, transfer, participate or endorse its rights under this Note and the
other Mortgage Documents without the consent or approval of the Maker, and all
such rights shall inure to the Lender's successors and assigns.  No sales of
participations, other sales, assignments, transfers, endorsements or other
dispositions of any rights hereunder or any portion thereof or interest therein
shall in any manner affect the obligations of the Maker under this Note.  Upon
request, the Maker shall, at its own expense, execute and deliver to the
assignee of this Note, a replacement Note of equal and like tenor in an amount
assigned to and assumed by such assignee. The Lender may at any time pledge this
Note to any of its secured lenders as collateral for any of the Lender's
obligations.
 
15.           Waiver of Jury Trial and Certain Damages.  The Maker and the
Lender each waives its right to a jury trial with respect to any action or claim
arising out of any dispute in connection with this Note, any rights or
obligations hereunder or the performance of any such rights or
obligations.  Except as prohibited by law, the Maker waives any right which it
may have to claim or recover in any litigation referred to in the preceding
sentence any special, exemplary, punitive or consequential damages or any
damages other than, or in addition to, actual damages.  The Maker (i) certifies
that neither the Lender nor any representative, agent or attorney of the Lender
has represented, expressly or otherwise, that the Lender would not, in the event
of litigation, seek to enforce the foregoing waivers and (ii) acknowledges that,
in entering into the Note, the Lender is relying upon, among other things, the
foregoing waivers and certifications.
 

 
-7-

--------------------------------------------------------------------------------

 

16.           Indemnification.  The Maker agrees to indemnify and hold harmless
the Lender from and against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of this Note or
any of the other Mortgage Documents or the transactions contemplated hereby and
thereby including, without limitation, (a) any brokerage, leasing, finders or
similar fees, (b) any disbursement of the proceeds of any of the Advances, (c)
any condition of the properties securing the Note whether related to the quality
of construction or otherwise, (d) any actual or proposed use by the Maker of the
proceeds of any of the Advances, (e) any actual or alleged violation of any
requirements of law or project approvals, (f) any action taken by Lender to
enforce its rights and remedies under this Note or the Mortgage Documents,  or
(g) the Maker entering into or performing this Note or any of the other Mortgage
Documents, in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding, and in each case except to the extent such
claims, actions, suits, liabilities, losses, damages or costs arise due Lender’s
gross negligence or intentional misconduct.  In litigation, or the preparation
therefor, the Lender shall be entitled to select its own counsel and, in
addition to the foregoing indemnity, the Maker agrees to pay within thirty (30)
days the reasonable fees and expenses of such counsel.  The obligations of the
Maker under this Section shall survive the repayment of the Loan and shall
continue in full force and effect so long as the possibility of such claim,
action or suit exists.  If, and to the extent that the obligations of the Maker
under this Section are unenforceable for any reason, the Maker hereby agrees to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law.
 
17.           Entire Agreement; Amendments; Invalidity.  This Note and the
Mortgage Documents constitute the entire agreement and understanding of the
parties, and supersede and replace in their entirety any prior discussions,
agreements, etc., all of which are merged herein and therein.  None of the terms
of this Note may be amended or otherwise modified except by an instrument
executed by each of the Maker and the Lender. If any term of this Note shall be
held to be invalid, illegal or unenforceable, the validity of all other terms
hereof shall in no way be affected thereby, and this Note shall be construed and
be enforceable as if such invalid, illegal or unenforceable term had not been
included herein.
 
18.           Nonrecourse.  Notwithstanding anything to the contrary contained
in this Note or in any instrument securing this Note, the directors, officers
and shareholders of Maker shall have no personal liability for payment of the
indebtedness evidenced hereby or for the payment of sums or the performance of
obligations required herein.
 


 

 
-8-

--------------------------------------------------------------------------------

 

In Witness Whereof, this Note has been duly executed as an instrument under seal
as of the date first set forth above.
 
Maker:
 
 
FSP PHOENIX TOWER LIMITED PARTNERSHIP
 
By: FSP Phoenix Tower LLC, its general partner
 
 
By:      /s/ George J. Carter    
Name: George J. Carter
Title:    President
 
Address:
401 Edgewater Place, Suite 200
Wakefield, Massachusetts 01880
Attest:
 
By: /s/ Scott H. Carter    
 
Title: Assistant Secretary
 


 
-9-

--------------------------------------------------------------------------------

 

SCHEDULE OF LOAN AND PAYMENTS OF PRINCIPAL
TO SECURED PROMISSORY NOTE (REVOLVING)
OF FSP PHOENIX TOWER LIMITED PARTNERSHIP
DATED DECEMBER 4, 2008


Principal
Amount of
Advance
 
Date
 
Advance Fee
Principal
Amount
Paid
 
Unpaid
Balance
                                                                               
                             





 

 

--------------------------------------------------------------------------------

 

EXHIBIT A


ADVANCE FORM


Date: _____________________




Loan Advance Request
 
 
Amount of Advance Requested $___________.
 
Amount of Advance Fee Applicable to Requested Advance $______________.
 
Date of Requested Advance:
 
 
All of the representations and warranties of FSP Phoenix Tower Limited
Partnership, (the “Company”) in the Secured Promissory Note (Revolving) made by
the Company in favor of Franklin Street Properties Corp. dated as of December 4,
2008 (the “Note”) are true, correct and complete on the date of this request for
an advance.  No default or Event of Default (as defined in the Note) has
occurred and is continuing under the Note or any of the other Mortgage Documents
(as defined in the Note).
 
 
FSP PHOENIX TOWER LIMITED PARTNERSHIP
 
By:  FSP Phoenix Tower LLC, its general partner
 
 
 
By:      ___________________
Name:
Title:
 
Phone Number: __________________
 










 
-2-

--------------------------------------------------------------------------------

 

EXHIBIT B
 
DEPOSITORY BANK AND WIRE DETAILS
 
WIRE INSTRUCTIONS TO TRUST DEPT:


Citizens/PROV
One Citizens Plaza
Providence, RI  02903
ABA #011500120
Further Credit Trust Dept.
DDA #159 04 938 Trust A/C #2011184
FSP Phoenix Tower Corp.


 


 

 
-3-

--------------------------------------------------------------------------------

 
